           Case 1:19-cv-04210-PKC Document 18 Filed 09/19/19 Page 1 of 4



 IN THE UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------- X
                                                                          Docket No:
 UNITED STATES OF AMERICA,
                                                                          19-CV-4210 (PKC)
                                   Plaintiff,

                            -against-

 THE BULK CARGO CARRIER KNOWN AS THE
 “WISE HONEST,” BEARING INTERNATIONAL
 MARITIME ORGANIZATION NUMBER 8905490

                                   Defendant-in-Rem.

 -------------------------------------------------------------------- X

                  VERIFIED CLAIM OF HAN KIM AND YONG SEOK KIM

        Pursuant to Rule G(5)(a) of the Federal Rules of Civil Procedure, Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions, and 28 U.S.C. § 1610(c), Han Kim

and Yong Seok Kim (collectively the “Kims”), by and through their counsel, file this verified claim

and assert their interest in the bulk cargo carrier that the United States seeks to forfeit in this action

(as descried below, the “Defendant Property”).

        On April 9, 2015 the Kims obtained a default judgment in the District Court for the District

of Columbia against the Democratic People’s Republic of Korea (“North Korea”) in the amount

of $330,000,000, Han Kim v Democratic People’s Republic of Korea, 87 F.Supp.3d 286 (D.D.C.

2015). This judgment resulted from North Korea’s hostage taking, illegal detention, torture, and

extrajudicial killing of their father and brother, Reverend Dong Shik Kim, and the severe mental

anguish and extreme emotional distress that North Korea caused the Kims to suffer as a result.

        On July 23, 2019 Judge Amy Berman Jackson authorized the Kims to enforce their

judgment against North Korea, through attachment or execution, pursuant to §§ 1610(a)-(b) of the
           Case 1:19-cv-04210-PKC Document 18 Filed 09/19/19 Page 2 of 4



Foreign Sovereign Immunities Act, 28 U.S.C. § 1602, et seq. Kim, No. 09-cv-648, ECF No. 80

(July 23, 2019).

         For the foregoing reasons, the Kims respectfully claim a right, title and interest to the

Defendant Property.

Dated:    Brooklyn, New York
          September 16, 2019
                                                      Respectfully submitted,

                                                      THE BERKMAN LAW OFFICE, LLC
                                                      Attorneys for Claimants Han Kim and Yong
                                                      Seok Kim


                                                      by:           /S/ Robert J. Tolchin
                                                            Robert J. Tolchin

                                                      111 Livingston Street, Suite 1928
                                                      Brooklyn, New York 11201
                                                      718-855-3627




                                                -2-
          Case 1:19-cv-04210-PKC Document 18 Filed 09/19/19 Page 3 of 4



                                        VERIFICATION


        Han Kim, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury under the laws
of the United States of America, that the foregoing verified claim is true and correct to the best of
his knowledge.
        Executed on September _17, 2019



                                                      Han Kim




        Yong Seok Kim, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury under the
laws of the United States of America, that the foregoing verified claim is true and correct to the
best of his knowledge.
        Executed on September ___, 2019



                                                      Yong Seok Kim
Case 1:19-cv-04210-PKC Document 18 Filed 09/19/19 Page 4 of 4




                                          Scanned with CamScanner
